Citation Nr: 1814739	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a speech disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of ischemic stroke and, if so, whether service connection is warranted.  

4.  Entitlement to an increased initial rating for coronary artery disease, rated as 60 percent disabling prior to August 22, 2013 (this disability is rated as 100 percent disabling after this date).

5.  Entitlement to an increased initial rating for squamous cell carcinoma of the left lung, status post lobectomy, rated as 10 percent disabling prior to September 6, 2011, and as 30 percent disabling as of that date.  

6.  Entitlement to an initial compensable rating for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy.  

7.  Entitlement to a rating in excess of 60 percent for laryngeal papillomatosis.  

8.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

9.  Entitlement to an effective date earlier than November 29, 2007, for the grant of service connection for coronary artery disease.  

10.  Entitlement to an effective date earlier than November 29, 2007, for the grant of service connection for squamous cell carcinoma of the left lung, status post lobectomy.  

11.  Entitlement to an effective date earlier than November 29, 2007, for the grant of service connection for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy.  

12.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from January 1966 to April 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2011, March 2012 and July 2013.  

The September 2011 rating decision granted service connection for coronary artery disease; squamous cell carcinoma of the left lung, status post lobectomy; and scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy.  A 60 percent rating was assigned for coronary artery disease effective November 29, 2007; ratings of 10 and 30 percent were assigned for squamous cell carcinoma of the left lung, status post lobectomy, effective November 29, 2007, and September 6, 2011, respectively; and a noncompensable rating was assigned for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, effective November 29, 2007.  

The March 2012 rating decision declined to reopen a claim for service connection for residuals of ischemic stroke, denied service connection for a right eye disorder, denied entitlement to a TDIU, and continued the ratings assigned for type II diabetes mellitus and laryngeal papillomatosis.

The July 2013 rating decision denied service connection for a speech condition and entitlement to SMC based on the need for regular aid and attendance and on housebound status.  

In an April 2016 rating decision, the rating assigned to coronary artery disease was increased to 100 percent and entitlement to SMC based on housebound status was established, both effective August 22, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a speech disorder; the reopened claims for service connection for a right eye disorder and residuals of ischemic stroke; the claims for increased ratings involving type II diabetes mellitus, laryngeal papillomatosis, and squamous cell carcinoma of the left lung, status post lobectomy;; and the claim for SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied the Veteran's claims for service connection for a right eye disorder and residuals of ischemic stroke; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the March 2009 final denial is new and relates to an unestablished fact necessary to substantiate the claims for a right eye disorder and residuals of ischemic stroke.

3.  For the entire appellate period, the evidence more nearly approximate a finding of chronic congestive heart failure.

4.  There is no evidence that the scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, have been described as superficial and painful on examination.

5.  The Veteran's original claim to establish service connection for a heart disorder and trouble breathing was received by the RO on November 29, 2007; the original claim to establish service connection for lung cancer was received by the RO on August 31, 2010.  

6.  The Veteran did not file a formal or informal claim for entitlement to service connection for a heart disorder or lung cancer prior to November 29, 2007.
7.  Service connection for squamous cell carcinoma of the left lung, status post lobectomy, was not established until November 29, 2007, so the effective date for the residual scars cannot predate the grant of service connection for the primary disability.  

8.  Based on the decisions contained herein, the issue of TDIU is moot.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right eye disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for residuals of ischemic stroke.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an initial rating of 100 percent have been met for coronary artery disease prior to August 22, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

4.  The criteria for an initial compensable rating for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

5.  The criteria for an effective date earlier than November 29, 2007, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155 (2014), 3.114, 3.400, 3.816 (2017).

6.  The criteria for an effective date earlier than November 29, 2007, for the grant of service connection for squamous cell carcinoma of the left lung, status post lobectomy, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155 (2014), 3.114, 3.400, 3.816 (2017).

7.  The criteria for an effective date earlier than November 29, 2007, for the grant of service connection for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155 (2014), 3.400 (2017).  

8.  The issue of TDIU is moot.  38 U.S.C.A. § 501 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claims to Reopen

The Veteran's claims for service connection for a right eye disorder and residuals of ischemic stroke were initially denied by way of a March 2009 rating decision.  The Veteran did not initiate an appeal of that rating decision, and although he submitted new evidence within one year of that decision, it was not material to the claims for service connection for a right eye disorder and residuals of ischemic stroke; therefore, the March 2009 rating decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed a claim to reopen to establish service connection for a right eye disorder and residuals of an ischemic stroke in August 2010.  In the March 2012 rating decision that is the subject of this appeal, the RO treated the claim involving the right eye as an original claim and denied it on the merits; it declined to reopen the claim for residuals of an ischemic stroke.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings/actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis of the denial of service connection for a right eye disorder in the March 2009 final rating decision was due to the absence of evidence the condition was diagnosed during service and because a VA examiner linked it to high blood pressure, not the service-connected diabetes; the basis of the denial of service connection for residuals of ischemic stroke was due to the absence of evidence the condition existed during service or was related to any conditions that were service-connected. 

Evidence added to the record since the March 2009 rating decision as it pertains to both claims includes the Veteran's assertion that his right eye disorder and stroke are related to his service-connected coronary artery disease.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it contributes to a more complete picture of the origins of the disabilities.  Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for a right eye disorder and residuals of ischemic stroke are reopened.  See Shade, 24 Vet. App. 110.  The underlying claims are addressed in the remand portion of this decision, below.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally established for coronary artery disease and scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, in the September 2011 rating decision that is the subject of this appeal.  A 60 percent rating was established for coronary artery disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, and a noncompensable rating was established for the scars pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, both effective November 29, 2007.  In this decision, the Board is denying the claims for entitlement to an effective date earlier than November 29, 2007, for the grant of these two disabilities.  

The rating assigned for coronary artery disease was increased to 100 percent, effective August 22, 2013, in an April 2016 rating decision.  Given that the Veteran is in receipt of the maximum rating provided under Diagnostic Code 7005 as of that date, the issue remaining for the Board to decide is whether the Veteran is entitled to a rating in excess of 60 percent for coronary artery disease between November 29, 2007, and August 22, 2013.  

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease).  A 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The criteria for evaluating scars found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, were amended on October 23, 2008, but are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, a Veteran rated under the previous criteria may request review under the revised criteria.  In this case, the claim that formed the basis for the grant of service connection for the residual scars associated with the service-connected squamous cell carcinoma of the left lung, status post lobectomy, was filed in 2007 and the Veteran has not requested that the service-connected residual scars be considered under the criteria as amended in 2008.  As such, only the criteria in effect prior to October 23, 2008, will be considered.  In pertinent part, Diagnostic Code 7804 provided a sole 10 percent rating for a superficial scar that was painful on examination.  A superficial scar is defined as one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

The preponderance of the evidence supports the assignment of an initial 100 percent rating for coronary artery disease prior to August 22, 2013.  The VA treatment records do not indicate that the Veteran receives any treatment from VA for this disability and review of private treatment records show the Veteran had congestive heart failure prior to the date on which service connection was established.  The private treatment records dated since November 29, 2007, continue to note that the Veteran had congestive heart failure, to include notations made in February 2009, December 2009, February 2011, May 2012 and September 2012.  The Board finds that these records more nearly approximate a finding of chronic congestive heart failure than a finding of more than one episode of acute congestive heart failure in the past year used to support the currently-assigned 60 percent rating.  As such, a 100 percent rating is warranted prior to August 22, 2013.  

The preponderance of the evidence is against the assignment of an initial compensable rating for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy.  Neither the Veteran nor his attorney has provided any argument in support of why he should be entitled to a compensable rating, and there is no indication from the private and VA treatment records that he has received any treatment related to this scar.  Moreover, there is no evidence that the scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, have been described as superficial and painful on examination.  Rather, the scar was described as hyperpigmented, indurated, inflexible and stable during an August 2013 VA scars/disfigurement DBQ.  In the absence of any evidence that this scar was painful, an initial compensable rating is not warranted.  

Earlier Effective Date Claims

The Veteran filed a claim that was received on November 29, 2007, in which he indicated he only had 55 percent use of his heart, had trouble breathing, and had chronic obstructive pulmonary disease (COPD).  See VA Form 21-4138.  The RO initially denied entitlement to service connection for a heart condition and COPD in a March 2009 rating decision.  The heart condition was denied on the basis that the evidence failed to show the condition occurred in service, was caused by service, or manifested to a degree of 10 percent within one year of the Veteran's discharge from service.  COPD was denied on the basis that there was no evidence the condition was diagnosed in service.  

The Veteran filed a claim for respiratory cancer, right lung, that was received on August 31, 2010.  See VA Form 21-4138.  While the claim was pending, the RO issued a rating decision in September 2011 that granted service connection for squamous cell carcinoma of the left lung, status post lobectomy, effective November 29, 2007.  The RO explained that medical evidence received in conjunction with the November 2007 claim showed a history of lung cancer and established service connection on a presumptive basis due to the Veteran's presumed exposure to herbicides while in-country in Vietnam.  

The September 2011 rating decision also granted service connection for coronary artery disease effective November 29, 2007.  The RO explained that the evidence received in conjunction with the November 2007 claim showed a heart condition; that ischemic heart disease, which includes coronary artery disease, was added to the list of diseases recognized as being related to herbicide exposure; and that service connection was warranted on a presumptive basis.  

The September 2011 rating decision also granted service connection for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, effective November 29, 2007, the date on which service connection for squamous cell carcinoma of the left lung, status post lobectomy, was granted.  

The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim for entitlement to service connection for a heart condition or a respiratory condition received by VA prior to November 29, 2007, or as a formal or informal claim for entitlement to service connection for lung cancer received by VA prior to August 31, 2010.  See 38 C.F.R. §§ 3.151, 3.155 (2017).

Neither the Veteran nor his attorney has provided any argument regarding why he should be entitled to an effective date earlier than November 29, 2007, for the grant of service connection for coronary artery disease, squamous cell carcinoma of the left lung, status post lobectomy, or scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy.  Rather, the arguments regarding effective dates for the coronary artery disease and squamous cell carcinoma of the left lung, status post lobectomy, hinge on why the 100 and 30 percent ratings assigned for those disabilities should be earlier than the effective dates assigned.  

Generally, the effective date of an award of service connection, to include on a secondary basis, is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  In cases involving presumptive service connection due to herbicide exposure, there is an exception to these provisions.

More specifically, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a "Vietnam Veteran" who has a covered herbicide disease.  See 38 C.F.R. § 3.816.  The Veteran in this case meets the criteria to be considered a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307 (a)(6).  

According to 38 C.F.R. § 3.816 (b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Lung cancer was added to the list of diseases subject to service connection on a presumptive basis effective June 9, 1994.  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010.  

Given the foregoing, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816 (c)(1) and (c)(2).  If there was a claim for benefits pending between May 3, 1989, and the effective date of the applicable liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except if the claim was received within one year from the date of separation from service; in that case, the effective date of the award shall be the day following the date of the Veteran's separation from active service.  See 38 C.F.R. § 3.816 (c)(2) and (c)(3).  When none of the requirements of 38 C.F.R. § 3.816 are met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4).

As noted above, the Veteran filed an original claim seeking entitlement to service connection that was received on November 29, 2007, which indicated he only had 55 percent use of his heart, had trouble breathing, and had COPD.  His original claim seeking entitlement to service connection for lung cancer was received on August 31, 2010.  Also noted above, there is no indication from review of the record that he submitted a formal or informal claim for service connection for heart or respiratory conditions or lung cancer prior to these dates; and there has been no specific contention to the contrary.  

Given that there is no indication the Veteran filed for and was denied compensation for lung cancer between September 25, 1985, and May 3, 1989, or that he had a claim for benefits for lung cancer pending before VA between May 3, 1989, and June 9, 1994, the effective date of the applicable liberalizing law that added lung cancer to the list of diseases presumptively associated with herbicide exposure, the effective date of the award of service connection for lung cancer shall be determined in accordance with 38 C.F.R. § 3.114 and 3.400.  

As discussed above, 38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  Review of the medical evidence in this case indicates that the Veteran was diagnosed with and treated for lung cancer prior to November 29, 2007, the date on which his claim for service connection for trouble breathing and COPD was received, and prior to August 31, 2010, the date on which his claim for service connection for respiratory cancer, right lung, was received.  As the date of receipt of those claims is later than the date entitlement arose, the Veteran is not entitled to an effective date earlier than November 29, 2007, under the provisions of 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date for squamous cell carcinoma of the left lung, status post lobectomy, in this case is through 38 C.F.R. § 3.114.  

Pursuant to 38 C.F.R. § 3.114, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114 (a).  To be eligible for retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3).

In this case, the Veteran's original claims for service connection for trouble breathing and respiratory cancer, right lung, were both received more than 13 years after the effective date of the applicable liberalizing law that added lung cancer to the list of diseases presumptively associated with herbicide exposure.  In addition, the medical evidence establishes that the Veteran was diagnosed with and treated for lung cancer in 1999.  Given the foregoing, the provisions of 38 C.F.R. § 3.114 do not apply to the instant case as the Veteran did not meet all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law, June 9, 1994.  More specifically, he had not yet been diagnosed with lung cancer at that time.  Accordingly, the Board finds that the earliest possible effective date for the award of service connection for squamous cell carcinoma of the left lung, status post lobectomy, is November 29, 2007, and that the claim for an effective date earlier than November 29, 2007, must be denied.

In regards to the claim for entitlement to an effective date earlier than November 29, 2007, for the grant of service connection for coronary artery disease, given that there is no indication the Veteran filed for compensation for a heart condition within one year of his April 1968 separation from active duty service, but he had a claim for benefits for a heart condition pending between May 3, 1989, and August 31, 2010, the effective date of the applicable liberalizing law that added ischemic heart disease, to include coronary artery disease, to the list of diseases presumptively associated with herbicide exposure, the effective date of the award of service connection for coronary disease shall be the date the claim was received by VA or the date the disability arose, whichever is later.  The medical evidence establishes that the Veteran had coronary artery disease prior to when his November 29, 2007, claim was filed.  The Board reiterates, however, that there is no indication from review of the record that the Veteran submitted a formal or informal claim for service connection for a heart condition prior to November 29, 2007; and there has been no specific contention to the contrary.  Accordingly, the Board finds that the earliest possible effective date for the award of service connection for coronary artery disease is November 29, 2007, and that the claim for an effective date earlier than November 29, 2007, must be denied.

In regards to the claim for entitlement to an effective date earlier than November 29, 2007, for the grant of service connection for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, given that service connection for squamous cell carcinoma of the left lung, status post lobectomy, was not established until November 29, 2007, the Board has denied the claim for an earlier effective date for that disability, and the regulations provide that the effective date of an award of service connection, to include on a secondary basis, is the date the claim was received or the date entitlement arose, whichever is later, the Board finds that the earliest possible effective date for the award of service connection for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, is November 29, 2007, and that the claim for an effective date earlier than November 29, 2007, must be denied.

TDIU

The decision above denied entitlement to earlier effective dates and also granted a 100 percent rating for coronary artery disease as of November 29, 2007.  A separate 60 percent rating is in effect for this entire period for laryngeal papillomatosis.  Therefore, the Board clarifies that based on this grant that the criteria for statutory housebound are met as of November 29, 2007.  See 38 U.S.C.A. § 1116(s).  As SMC based on statutory housebound is established during the entire appellate period, the issue of TDIU is moot as there is no possible additional benefit.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

New and material evidence having been received, the claim for service connection for a right eye disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for residuals of ischemic stroke is reopened, and to that extent only, the appeal is granted.

An initial rating of 100 percent for coronary artery disease is granted, effective November 29, 2007.  

An initial compensable rating for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, is denied.

An effective date earlier than November 29, 2007, for the grant of service connection for coronary artery disease is denied.

An effective date earlier than November 29, 2007, for the grant of service connection for squamous cell carcinoma of the left lung, status post lobectomy, is denied.  

An effective date earlier than November 29, 2007, for the grant of service connection for scar residuals associated with squamous cell carcinoma of the left lung, status post lobectomy, is denied.

The issue of TDIU is moot; SMC based on statutory housebound criteria are met of November 29, 2007.


REMAND

An opinion is needed to address the Veteran's assertion that his service-connected coronary artery disease caused or aggravated his right eye disorder and stroke.  Adjudication of the reopened claim for service connection for residuals of ischemic stroke is also needed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran's service-connected respiratory disabilities and diabetes were last evaluated over four years ago, in August 2013, and the most recent VA treatment records were obtained almost two years ago in April 2016.  Review of the record reveals that there is pertinent outstanding evidence, and due to this, additional examinations to ascertain current severity of the disability should also be obtained. On remand, updated VA treatment records and contemporaneous VA examinations should be scheduled.  The Veteran should also be asked to identify any private treatment he has received for these disabilities.  

The claim for entitlement to SMC is inextricably intertwined with the reopened claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  The claim for service connection for a speech disorder is inextricably intertwined with the claim for increased rating involving laryngeal papillomatosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases for records pertaining to any and all private medical care he has received for his service-connected squamous cell carcinoma of the left lung, status post lobectomy, laryngeal papillomatosis, and type II diabetes mellitus.  Following receipt of the authorization forms, relevant records should be requested.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain updated VA treatment records from the North Texas Health Care System, dated since April 2016.  

3.  After completing directives #1-#2, obtain an opinion from a qualified examiner regarding whether the Veteran's right eye disorder and ischemic stroke were caused or chronically worsened beyond normal progression by the service-connected coronary artery disease.  The examiner should explain the reasons for the opinion provided.  If an examination is deemed necessary to respond to the question presented, one should be scheduled. 

4.  After completing directives #1-#2, schedule the Veteran for a VA respiratory examination to assess the current severity of his service-connected squamous cell carcinoma of the left lung, status post lobectomy, and laryngeal papillomatosis.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished and the results reported.  In regards to the service-connected laryngeal papillomatosis, the examiner must specifically discuss whether the Veteran has a speech disorder separate from this disability.  

5.  After completing directives #1-#2, schedule the Veteran for a VA diabetes examination to assess the current severity of his service-connected type II diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished and the results reported.  

6.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his attorney should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


